Citation Nr: 0927386	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service connected 
degenerative joint disease, lumbar spine, currently evaluated 
at 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1943 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This appeal was previously before the Board in December 2008.  
The Board remanded the claim so that the Veteran could be 
scheduled for a VA examination.  The case has been returned 
to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is again required in regards to the 
Veteran's increased rating claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that his due process rights are met.

In May 2007, on his substantive appeal, the Veteran requested 
an RO hearing before a Decision Review Officer (DRO).  A 
hearing was scheduled for August 2007.  On the day of the 
hearing the Veteran's representative sent a letter requesting 
to cancel the Veteran's hearing in lieu of obtaining 
additional medical evidence from the Dallas VA Medical 
Center.  The claims file reflects that the RO received a 
letter from the Veteran in September 2007 stating that his 
representative had called him and told him that he would not 
qualify for an increased rating and that he should not spend 
the time and money making the trip to the DRO hearing.  He 
further stated that the letter his representative sent in 
August 2007 was a misrepresentation and that he did want to 
have a hearing.  The Veteran then requested that the RO 
assist him in having his hearing rescheduled as soon as 
possible.  This September 2007 letter was not associated with 
the claims file until it was received by the AMC in April 
2009.  Thus, remand is required to afford the Veteran the 
opportunity to participate in a DRO hearing at the RO.  

In addition, the Board notes that the last treatment records 
in the claims file 
are dated in December 2008.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a hearing 
before a Decision Review Officer at the RO.  
A copy of the transcript should be placed in 
the claims file.

2.  Obtain treatment records from the 
Dallas VA Medical Center dating since 
December 2008.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



